Citation Nr: 1713974	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  11-25 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to August 1969.  He also had periods of active duty service in the United States Army Reserve from May 1973 to August 1973, from March 1991 to December 1991, from August 1997 to April 1998, from September 2001 to November 2001, from April 2003 to May 2003, and from July 2006 to July 2007.  

The appeal to the Board of Veterans' Appeals (Board) arose from a June 2009 rating decision in which the RO in Cleveland, Ohio, denied service connection for sleep apnea and degenerative joint disease of the lumbar spine.  In August 2009, the Veteran filed a notice of disagreement (NOD) as to the claim for sleep apnea.  A statement of the case (SOC) was issued in July 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2009.  The appeal subsequently was transferred to the jurisdiction of RO in Oakland, California, which certified the appeal to the Board. 

In August 2012, the Veteran and his wife testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  During the hearing, the Veteran submitted additional evidence in support of his claim, accompanied by a waiver of initial AOJ consideration.  See 38 C.F.R. §§ 20.800, 20.1304 (2016).

In September 2014, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC for further action.  After accomplishing further action, in a May 2015 rating decision, the AMC granted service connection for degenerative joint disease of the lumbar spine, thereby resolving the appeal as to that issue.  However, the AMC continued to deny service connection for sleep apnea (as reflected in a May 2015 supplemental SOC (SSOC), and returned this matter to the Board for further appellate consideration. 

As for the matter of representation, the Board notes that the Veteran was previously represented by California Department of Veterans Affairs.  However, as reflected in a February 2017 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, he recently elected to appoint the Disabled American Veterans as his representative (thereby revoking the power of attorney in favor of the California Department of Veterans Affairs, see 38 C.F.R. § 14.631 (f)(1) (2016)), and that organization has provided written argument on his behalf.   The Board recognizes this change in representation.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished.

2.  The Veteran and his wife have credibly asserted that, beginning in 2003 (during a  period of established active duty service), the Veteran snored loudly, was fatigued, and appeared to be choking and gasping for breath in his sleep; these are symptoms plausibly attributable sleep apnea.

3.  Although sleep apnea was not diagnosed until after the Veteran's period of active duty service, the collective lay and medical evidence indicates that the  Veteran's sleep apnea likely had its onset during service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for sleep apnea are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the fully favorable decision on the Veteran's claim for service connection for sleep apnea, the Board finds that all notification and development actions needed to fairly adjudicate this claim  have been accomplished.

The Veteran contends that he is entitled to service connection for sleep apnea.  Specifically, he contends that he displayed signs of sleep apnea, such as loud snoring, fatigue, and difficulty breathing while asleep, during service..

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In adjudicating a claim for VA benefits, VA is responsible for determining whether evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt on certain elements of the claim in the Veteran's favor, the Board finds that service connection for sleep apnea, is warranted.

First addressing the in-service injury or disease requirement, the Board observes that the Veteran's service treatment records (STRs) do not reference sleep apnea.  His medical examinations at re-enlistment were normal, and reports of medical history are negative for any trouble sleeping.  However, there is evidence indicating that the Veteran likely suffered from associated symptoms during service.  

During the August 2012 Board hearing, the Veteran's wife testified that she is a registered nurse.  She indicated  that she first noticed the Veteran's sleep problems when she visited him on active duty while he was stationed in Germany.  She stated that on her first night visiting, she observed that the Veteran snored loudly and that she woke up because she could feel his body jerk around while struggling to breath.  She remarked that she woke him up at which point the Veteran was able to take a deep breath and relax.  The wife further stated that this sleep pattern continued several times that night and every night during her visit.  

The Veteran testified that his wife asked him to seek treatment but he chose to delay it because he was finishing up his active duty and was going to seek treatment after returning to the United States.  An August 2003 private medical treatment record documents that the Veteran complained of sleep apnea and he was referred for a sleep study.  The Veteran further testified that he was unable to get a sleep study until June 2004 because he was deployed several times for active duty for training with the United States Army Reserves. 

The Board notes that the Veteran and his wife are competent to report on matters observed or within their personal knowledge, to include the occurrence of injury or symptoms experienced or observed.  See 38 C.F.R. § 3.159(a)(2);  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  See also Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 470 (1994).   The Board also acknowledges, and gives consideration to, the fact that the Veteran's wife is a nurse.  As there is no evidence to contradict the Veteran's and his wife's assertions, and no reason to question the veracity of their assertions in this regard, the Board accepts as credible the assertions that, beginning during a period of active service, the Veteran experienced  loud snoring with erratic and irregular pattern; experienced difficulty breathing, which frequently woke him up and his wife up; and that the Veteran also exhibited fatigue.  

The evidence must also establish current disability.  The Veteran was diagnosed with sleep apnea in June 2004 after participating in a sleep study, and a December 2008 VA treatment record reflects that his sleep apnea was being managed with the use of a nasal CPAP machine.

Thus, the remaining question is whether the Veteran's current sleep apnea is medically-related to service.  In the only medical opinion of record to address the etiology current sleep apnea, a January 2015 VA examiner opined that the Veteran's sleep apnea is at least as likely as not a disability that had its onset in or is otherwise medically related to active service.  The examiner noted that the Veteran was diagnosed through a sleep study in 2004, and further offered that, if the Veteran's duty in 2004 with the United States Army Reserves is considered active duty, then the Veteran has medical evidence that he was diagnosed during service. 

With respect to the examiner's proviso about the character of the Veteran's service at the time of diagnosis, it is noteworthy that the examiner apparently did not take into consideration the Veteran's and his wife's extensive testimony detailing the nature of symptoms experienced  by the Veteran, suggesting the onset of sleep apnea symptoms during his established period of active duty service in 2003.  Moreover, although the record does not include medical opinion specifically linking those symptoms to the 2004 diagnosis of sleep apnea, the Veteran's wife, a nurse, suggests such a link, and the Board acknowledges that the Veteran and his wife have described symptoms plausibly associated with sleep apnea.

In sum, given the credible assertions as to onset and continuity of symptoms, when considered along with the Veteran obtaining a referral for sleep study in August 2003 and being diagnosed during that sleep study in June 2004, and the VA examiner's opinion, the collective lay and medical evidence of record tends to establish a link between the Veteran's current disability and service. See 38 C.F.R. §§ 3.303 (b), 3.307; Walker, supra.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. at 53-56 (1990). 

Given the totality of the evidence discussed above and resolving all reasonable doubt on certain elements of the claim in the Veteran's favor, the Board finds that the criteria for service connection for sleep apnea are met.


ORDER

Service connection for sleep apnea is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


